Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In lines 7-8 of this claim applicant writes that the …production management device includes an information management section configure to store statistical information… . Does the applicant wish to provide a specialized meaning for the word “statistical information”?  A definition of “statistics” (which this examiner located in Wikipedia ®)) is “a mathematical body of science that pertains to the collection, analysis, interpretation or explanation, and presentation of data or as a branch of mathematics. While many scientific investigations make use of data, statistics is concerned with the use of data in the context of uncertainty and decision making in the face of uncertainty.” Since applicant has presumably inspected each and every component mounting job, each and every solder printing job and each and every component placement why does applicant write/claim that the …production management device includes an information management section configure to store statistical information… ? This is unclear and therefore applicant is requested to carefully explain what is intended by using the language …production management device includes an information management section configure to store statistical information…  .  Also in lines 8-10 of Claim 12 applicant again writes/claims  ..  configured  to store statistical information in which mounting conditions at a time of are linked to respective results of multiple inspections from the inspection device. The last two lines of this claim also are not clear or definite as to what applicant means/intends. Claim 12 and obviously all claims dependent therefrom are held to be unclear vague and indefinite because it is unclear what applicant intends when applicant writes that… mounting conditions at the time of mounting the components on the circuit board are linked to respective results of multiple ….  . Applicant is requested to provide the relevant portions of the specification which detail what this language means and also carefully explain what the metes and bounds of …are linked to the respective results of multiple inspections from the … mean. In lines 3 and 4 of Claim 14 applicant writes/claims…in which the mounting state does not satisfy a certain criterion…   .  Inasmuch as the language does not satisfy a certain criterion is not understood and is held to be unduly broad.  Claim 14 is further held to be unclear, vague and indefinite. Furthermore Claim 14 has similar language e.g. …occurrence rate of the mounting error in the error determination result, which are linked to the same mounting condition. What does this language mean?  The language does not describe the metes or bounds so that a reader in this art can understand its meaning.  As further applied to Claim 15 inasmuch as the language …a countermeasure management section configures to switch between multiple types of error countermeasures, which are executable in the production line to handle the mounting error based on the statistical information or execute the multiple types …  is unclear.  How does a management section (which is undefined or unduly broad) switch between multiple types of error countermeasures (which also is undefined or unduly broad ) to handle (??) …based on statistical information. Applicant is further requested to point out the specific portions in the specification which explains this language and also provide an example of a “countermeasure management section” and at least one example of an “error countermeasure” which is based some concrete/ascertainable statistical information. Claim 15 is further held to be unclear, vague and indefinite inasmuch as the metes and bounds of this claim cannot be determined. As applied to Claim 16 applicant recites a …first error countermeasure and what this countermeasure includes,… a second error countermeasure and what this countermeasure includes and …a third error countermeasure and what this countermeasure includes. In line 2 of this claim applicant recites … wherein the multiple types of error countermeasures include…  . Why does applicant recite multiple types of error countermeasures when applicant lists a first error countermeasure…, a second error countermeasure …. and a third error countermeasure…? . If there are multiple types of error countermeasures applicant is requested to explain what is meant in the first line of Claim 16. Claim 16 is held to be unclear, vague and indefinite. As further applied to Claim 17 besides using the language…  and the statistical information (Cf. last line in Claim 17 (which is held to be unclear, vague and indefinite) applicant writes/claims …  the countermeasure  management section switches multiple types of error countermeasures or combines multiple types of error countermeasures in the production line based on a threshold value on advance… .  What is a countermeasure management section? What are multiple types of error countermeasures? What is a threshold value? How does one, for example obtain a threshold value? The language recited in Claim 17 is such that applicant is requested to point out specifically where in the specification the  Inasmuch as “countermeasure management section”, “statistical information”, “error countermeasure” are not well-defined Claim 18 is held to be unclear, vague and indefinite.  Applicant is requested to clearly explain what the limitations in Claim 18 so that the reader can determine the metes and bounds of this claim. A further applied to Claim 22 applicant claims inter alia position and orientation, as a level of the mounting state.  What does the language “as a level of the mounting state’ mean? What is a mounting state”?  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 12-22, assuming that the claims are not unclear, are not vague nor indefinite and do particularly point out and distinctly claim an invention are further rejected under 35 U.S.C. 103 as being unpatentable over Murakami (Pat. No. 7,114,249 B2); hereinafter Murakami.
Murakami teaches that an inspection (a) is executed between step (B) of mounting a chip component by a high-speed mounter and a step (C) of mounting an odd-shaped  component e.g. ball grid array/s (BGA), chip scale package/s (CSP) and IC/s  by a mounter. The inspection not only inspects the mounted component but also is able to judge    a component’s shape which is yet to be mounted. These inspections make it possible to determine if there is a spot on a circuit board in which there is a missing component.  Murakami’s teaching also can determine when a component mounter’s useful life is nearing its end. (Cf. abstract)  Additionally Murakami teaches the steps as depicted in Figure 1.  

    PNG
    media_image1.png
    782
    571
    media_image1.png
    Greyscale

Additionally Murakami teaches (as depicted above) four steps viz. (A), (B), (C) and (D) and inspections viz. (a),(b) and (c) which are executed after steps (B), (C) and .    
Claims 12-20 and 22, assuming that the claims are not unclear, are not vague nor indefinite and do particularly point out and distinctly claim an invention are further rejected under 35 U.S.C. 103 as being unpatentable over Tateyama et al (Pat. No. 8,131,060 B2); hereinafter Tateyama et al.
Tateyama et al teach a method for surface mounting an electronic component which includes a solder printer for printing solder on a surface of a substrate, a solder print inspector for inspecting and outputting quality data of the solder printing step, a mounter for mounting components on the substrate with the solder printed, a mount inspector for inspecting and outputting quality data of the component mounting step, a reflow furnace for heat the solder bonds the components to the substrate  and a soldering inspector for inspecting and outputting quality data of the state of the soldering 

    PNG
    media_image2.png
    667
    402
    media_image2.png
    Greyscale

Figure 2
Additionally Tateyama et al. teach production line (2) for printing solder (102) on a substrate (101) and packaging components (103) with the solder (102) to manufacture an electronic device (104) and a process control system (3) for process control  of the surface mount line (2).  The surface mount line (2) includes a two-dimensional bar-code 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P.D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CARL J ARBES/           Primary Examiner, Art Unit 3729                                                                                                                                                                                             
.